OMB APPROVAL OMB Number: 3235-0070 Expires: January 31, 2008 Estimated average burden hours per response 192.00 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1September 30, 2007. Commission file number: 0-23336 AROTECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4302784 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1229 Oak Valley Drive, Ann Arbor, Michigan 48108 (Address of principal executive offices) (Zip Code) (800) 281-0356 (Registrant’s telephone number, including area code) (Former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: oAccelerated filer: oNon-accelerated filer: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares outstanding of the issuer’s common stock as of November 13, 2007 was 13,154,819. SEC 1296 (03-07) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. INDEX PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Unaudited): Condensed Consolidated Balance Sheets at September 30, 2007 and December 31, 2006 2 Condensed Consolidated Statements of Operations for the Nine and Three Months Ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the Nine and Three Months Ended September 30, 2007 and 2006 5 Notes to the Interim Condensed Consolidated Financial Statements 7 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 23 Item 4T – Controls and Procedures 24 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 25 Item 1A – Risk Factors 25 Item4 – Submission of Matters to a Vote of Security Holders 26 Item 6 – Exhibits 26 SIGNATURES 27 ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars) September 30, 2007 December 31, 2006 ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 1,657,974 $ 2,368,872 Restricted collateral deposits and restricted held-to-maturity securities 248,116 648,975 Escrow receivable 1,479,826 1,479,826 Available-for-sale marketable securities 44,562 41,166 Trade receivables (net of allowance for doubtful accounts in the amount of $159,000 as of September 30, 2007 and December 31, 2006) 10,112,872 7,780,965 Unbilled receivables 6,658,155 6,902,533 Other accounts receivable and prepaid expenses 1,082,843 1,134,622 Inventories 9,196,035 7,851,820 Total current assets 30,480,383 28,208,779 SEVERANCE PAY FUND 2,446,538 2,246,457 OTHER LONG-TERM RECEIVABLES 225,033 262,608 PROPERTY AND EQUIPMENT, NET 4,595,806 3,740,593 INVESTMENT IN AFFILIATED COMPANY 252,673 392,398 OTHER INTANGIBLE ASSETS, NET 8,043,179 9,502,214 GOODWILL 30,806,288 30,715,225 $ 76,849,900 $ 75,068,274 The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 2 CONDENSED CONSOLIDATED BALANCE SHEETS (U.S. Dollars, except share data) September 30, 2007 December 31, 2006 (Unaudited) LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ 4,531,906 $ 2,808,131 Other accounts payable and accrued expenses 4,573,285 5,171,055 Current portion of capitalized leases 89,697 55,263 Current portion of promissory notes due to purchase of subsidiaries 227,175 302,900 Short-term bank loans and current portion of long-term loans 4,707,890 3,496,008 Deferred revenues 1,560,664 1,321,311 Convertible debenture – 2,583,629 Total current liabilities 15,690,617 15,738,297 Accrued severance pay 4,498,531 4,039,049 Long-term portion of mortgage loans 1,101,106 – Long-term portion of promissory notes due to purchase of subsidiaries – 151,450 Long-term portion of capitalized leases 100,949 158,120 Other long term liabilities 138,944 – Total long-term liabilities 5,839,530 4,348,619 MINORITY INTEREST 48,922 21,520 SHAREHOLDERS’ EQUITY: Share capital – Common stock – $0.01 par value each; Authorized: 250,000,000 shares as of September 30, 2007 and December 31, 2006; Issued: 12,913,701 and 12,023,242 shares as of September 30, 2007 and December 31, 2006, respectively; Outstanding: 12,913,701 and 11,983,576 shares as of September 30, 2007 and December 31, 2006, respectively 129,137 120,232 Preferred shares – $0.01 par value each; Authorized: 1,000,000 shares as of September 30, 2007 and December 31, 2006; No shares issued and outstanding as of September 30, 2007 and December 31, 2006 – – Additional paid-in capital 218,392,007 217,735,860 Accumulated deficit (162,532,571 ) (158,566,123 ) Treasury stock, at cost (common stock – no shares and 39,666 shares as of September 30, 2007 and December 31, 2006, respectively) – (3,537,106 ) Notes receivable from shareholders (1,321,292 ) (1,304,179 ) Accumulated other comprehensive loss 603,550 511,154 Total shareholders’ equity 55,270,830 54,959,838 $ 76,849,900 $ 75,068,274 The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (U.S. Dollars, except share data) Nine months ended September 30, Three months ended September 30, 2007 2006 2007 2006 Revenues $ 40,011,014 $ 29,033,433 $ 15,453,124 $ 12,722,686 Cost of revenues 27,764,509 21,396,283 11,079,269 8,654,154 Amortization of intangible assets 1,044,042 1,404,056 307,871 433,171 Research and development 1,413,852 1,235,000 491,597 714,371 Selling and marketing 2,999,226 2,600,477 905,725 852,345 General and administrative 9,659,032 9,124,758 3,309,628 2,883,950 Impairment of goodwill and other intangible assets – 204,059 – – Total operating costs 42,880,661 35,964,633 16,094,090 13,537,991 Operating loss (2,869,647 ) (6,931,200 ) (640,966 ) (815,305 ) Other income (expense) 75,452 (16,766 ) 6,333 (52,754 ) Financial expenses, net (707,225 ) (6,833,740 ) (80,412 ) (374,944 ) Loss before minority interest in earnings of subsidiaries, earnings from affiliated company and tax expenses (3,501,420 ) (13,781,706 ) (715,045 ) (1,243,003 ) Income tax credits (expenses) (298,193 ) (19,418 ) (123,287 ) 34,635 Minority interest in loss (earnings) of subsidiaries (27,402 ) 25,943 82,929 – Gain (loss) from affiliated company (139,725 ) 281,175 (27,546 ) 143,145 Net loss $ (3,966,740 ) $ (13,494,006 ) $ (782,949 ) $ (1,065,223 ) Deemed dividend to certain shareholders – (434,185 ) – – Net loss attributable to common shareholders $ (3,966,740 ) $ (13,928,191 ) $ (782,949 ) $ (1,065,223 ) Basic and diluted net loss per share1 $ (0.35 ) $ (1.77 ) $ (0.06 ) $ (0.12 ) Weighted average number of shares used in computing basic and diluted net loss per share 11,315,676 7,841,428 12,161,564 8,596,782 1 Includes $434,185 and $0 deemed dividend in the calculation of the loss per share for the respective nine- and three-month periods ended September 30, 2006. The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 4 CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Nine months ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the period before deemed dividend to certain stockholders of common stock $ (3,966,740 ) $ (13,494,006 ) Adjustments required to reconcile net loss to net cash used in operating activities: Depreciation 1,495,194 986,543 Amortization of intangible assets, and impairment of intangible assets 1,044,042 1,404,056 Impairment of goodwill and other intangible assets – 204,059 Amortization relating to warrants issued to the holders of convertible debentures and beneficial conversion feature – 1,217,213 Financial expenses in connection with convertible debenture principal repayment 280,382 5,395,338 Amortization of deferred expenses related to convertible debenture issuance 62,999 744,875 Amortization of capitalized research and development projects 437,722 115,172 Remeasurement of liability in connection with warrants granted – (700,113 ) Earnings (loss) to minority 27,402 (25,943 ) Share in earnings (loss) of affiliated company 139,725 (281,175 ) Liability for employee rights upon retirement, net 259,402 155,737 Stock based compensation related to shares granted and to be granted to employees, directors, consultants and shares granted as a donation 1,258,464 408,570 Write-off of inventory – 292,864 Impairment of fixed assets – 32,485 Decrease in deferred tax assets 12,772 25,440 Changes in operating asset and liability items: Capital loss from sale of property and equipment – (1,842 ) Decrease (increase) in trade receivables and notes receivable (2,217,231 ) 4,101,873 Decrease (increase) in unbilled receivables 244,378 (1,587,424 ) Decrease (increase) in other accounts receivable and prepaid expenses (82,348 ) 4,566 Increase in inventories (1,344,215 ) (569,559 ) Decrease (increase) in trade payables 1,723,774 (2,272,518 ) Decrease in deferred revenues 239,353 932,676 Decrease (increase) in accounts payable and accruals (499,603 ) 477,358 Net cash used in operating activities from continuing operations (884,528 ) (2,433,755 ) Net cash used in operating activities from discontinuing operations – (120,000 ) Net cash used in operating activities (884,528 ) (2,553,755 ) CASH FLOWS FROM INVESTING ACTIVITIES: Repayment of promissory note related to purchase of subsidiary (227,175 ) (245,183 ) Purchase of property and equipment (2,350,407 ) (551,376 ) Payment of transactions expenses in relation to previous year investment in subsidiary – (590,350 ) Increase in capitalized research and development projects – (379,496 ) Decrease in restricted securities and deposits, net 397,464 3,562,381 Net cash provided (used) by investing activities (2,180,118 ) 1,795,976 ) FORWARD $ (3,064,646 ) $ (757,779 ) The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 5 CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (U.S. Dollars) Nine months ended September 30, 2007 2006 FORWARD $ (3,064,646 ) $ (757,779 ) CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) in short-term credit from banks 1,236,396 (357,037 ) Repayment of debentures – (4,537,500 ) Proceeds from exercise of warrants – 4,350,635 Proceeds from exercise of options to employees and consultants 37,642 – Increase in long term debt 1,115,000 – Repayment of long-term loans (13,894 ) (19,552 ) Net cash provided by (used in) financing activities 2,375,144 (563,454 ) DECREASE IN CASH AND CASH EQUIVALENTS (689,502 ) (1,321,233 ) CASH ACCRETION DUE TO EXCHANGE RATE DIFFERENCES (21,396 ) (106,887 ) BALANCE OF CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD 2,368,872 6,150,652 BALANCE OF CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD $ 1,657,974 $ 4,722,532 SUPPLEMENTARY INFORMATION ON NON-CASH TRANSACTIONS: Payment of principal installment of convertible debenture in shares $ 2,601,097 $ 17,473,824 The accompanying notes are an integral part of the Condensed Consolidated Financial Statements. 6 NOTES TO INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1:BASIS OF PRESENTATION a.Company: Arotech Corporation (“Arotech” or the “Company”), and its subsidiaries provide defense and security products for the military, law enforcement and homeland security markets, including advanced zinc-air and lithium batteries and chargers, multimedia interactive simulators/trainers and lightweight vehicle armoring. The Company is primarily operating through FAAC Corporation (“FAAC”), a wholly-owned subsidiary based in Ann Arbor, Michigan; IES Interactive Training, Inc. (“IES”), a wholly-owned subsidiary based in Ann Arbor, Michigan; Electric Fuel Battery Corporation (“EFB”), a wholly-owned subsidiary based in Auburn, Alabama; Electric Fuel Ltd. (“EFL”), a wholly-owned subsidiary based in Beit Shemesh, Israel; Epsilor Electronic Industries, Ltd. (“Epsilor”), a wholly-owned subsidiary located in Dimona, Israel; MDT Protective Industries, Ltd. (“MDT”), a majority-owned subsidiary based in Lod, Israel; MDT Armor Corporation (“MDT Armor”), a majority-owned subsidiary based in Auburn, Alabama; and Armour of America, Incorporated (“AoA”), a wholly-owned subsidiary based in Auburn, Alabama. b.Basis of presentation: The accompanying interim condensed consolidated financial statements have been prepared by Arotech Corporation in accordance with generally accepted accounting principles for interim financial information, with the instructions to Form 10-Q and with Article 10 of Regulation S-X, and include the accounts of Arotech Corporation and its subsidiaries. Certain information and footnote disclosures, normally included in complete financial statements prepared in accordance with generally accepted accounting principles, have been condensed or omitted. In the opinion of the Company, the unaudited financial statements reflect all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of its financial position at September 30, 2007, its operating results for the three- and nine-month periods ended September 30, 2007 and 2006, and its cash flow for the three- and nine-month periods ended September 30, 2007 and 2006. The results of operations for the nine months ended September 30, 2007 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2007. The balance sheet at December 31, 2006 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. These condensed consolidated financial statements should be read in conjunction with the audited financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. c.Accounting for stock-based compensation: For the nine months ended September 30, 2007 and 2006 the compensation expense recorded related to stock options and restricted shares was $1,258,464 and $408,570, respectively, of which $145,170 and $110,915, respectively, was for stock options and $1,113,294 and $297,655, 7 respectively, was for restricted shares. The remaining total compensation cost related to non-vested stock options and restricted share awards not yet recognized in the income statement as ofSeptember 30,2007 was $1,217,360, of which $138,776 was for stock options and $1,078,584 was for restricted shares. The weighted average period over which this compensation cost is expected to be recognized is approximately 10 months. Income tax expense was not impacted since the Company is in a net operating loss position and does not record income tax expense. The Company applies SFAS No. 123 and Emerging Issues Task Force No. 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services” (“EITF 96-18”), with respect to options and warrants issued to non-employees. SFAS No. 123 and EITF 96-18 require the use of option valuation models to measure the fair value of the options and warrants at the measurement date. There were no new options or restricted stock issued in the first nine months of 2007 and no options were exercised in the first nine months of 2007. d.Reclassification: Certain comparative data in these financial statements have been reclassified to conform with the current year’s presentation. e.Anti-dilutive shares for EPS calculation All outstanding stock options, non-vested restricted stock and warrants have been excluded from the calculation of the diluted net loss per common share because all such securities are anti-dilutive for the periods presented. The total weighted average number of shares related to the outstanding options, restricted stock and warrants excluded from the calculations of diluted net loss per share was 1,643,974. NOTE 2:INVENTORIES Inventories are stated at the lower of cost or market value. Cost is determined using the average cost method. The Company periodically evaluates the quantities on hand relative to current and historical selling prices and historical and projected sales volume. Based on these evaluations, provisions are made in each period to write down inventory to its net realizable value. Inventory write-offs are provided to cover risks arising from slow-moving items, technological obsolescence, excess inventories, and for market prices lower than cost. Inventories are composed of the following: September 30, 2007 December 31, 2006 (Unaudited) Raw and packaging materials $ 6,373,371 $ 4,556,250 Work-in-progress 2,676,443 3,186,843 Finished goods 146,221 108,727 $ 9,196,035 $ 7,851,820 8 NOTE 3:IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS Effective January 1, 2007, the first day of fiscal 2007, the Company adopted SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments,” to simplify the accounting for certain hybrid instruments. The adoption of this statement did not have a material effect on the consolidated financial condition or results of operations as the Company had no hybrid instruments to which SFAS No. 155 applies. Effective January 1, 2007, the first day of fiscal 2007, the Company adopted SFAS No. 156, “Accounting for Servicing of Financial Assets,” which addresses the recognition and measurement of separately recognized servicing assets and liabilities. The adoption of this statement did not have a material effect on the consolidated financial condition or results of operations. Effective January 1, 2007, the first day of fiscal 2007, the Company adopted FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes,” which clarifies the accounting for uncertainty in income taxes recognized in the Company's financial statements in accordance with FAS 109, “Accounting for Income Taxes.” The interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. See Note 6 below for additional information, including the effects of adoption on the Company’s consolidated financial condition or results of operations. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” (“SFAS No. 157”) which establishes a common definition for “fair value” to be applied to generally accepted accounting principles in the United States. It provides guidance requiring use of fair value, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. The Company is currently assessing the impact of SFAS No. 157 on the Company’s financial statements. In December 2006, the FASB issued FASB Staff Position (FSP) Emerging Issues Task Force (EITF) No. 00-19-2, “Accounting for Registration Payment Arrangements,” which requires an issuer to account for a contingent obligation to transfer consideration under a registration payment arrangement in accordance with FASB Statement No. 5, “Accounting for Contingencies,” and FASB Interpretation No. 14, “Reasonable Estimation of the Amount of Loss.” Registration payment arrangements are frequently entered into in connection with issuance of unregistered financial instruments, such as equity shares or warrants. A registration payment arrangement contingently obligates the issuer to make future payments or otherwise transfer consideration to another party if the issuer fails to file a registration statement with the SEC for the resale of specified financial instruments or fails to have the registration statement declared effective within a specific period. The FSP requires issuers to make certain disclosures for each registration payment arrangement or group of similar arrangements. The FSP is effective immediately for registration payment arrangements and financial instruments entered into or modified after the FSP’s issuance date. For previously issued registration payment arrangements and financial instruments subject to those arrangements, the FSP is effective for financial statements issued for fiscal years beginning after December 15, 2006. To the extent that the Company enters into financing 9 arrangements in the future that include registration payment arrangements, the future application of this FSP may have a material effect on our financial condition and results of operations. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities,” (“SFAS No. 159”) which permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. SFAS No. 159 applies to all entities and is effective for fiscal years beginning after November 15, 2007. The Company is currently assessing the impact of SFAS No. 159 on the Company’s financial statements. In June 2007, the FASB ratified EITF 06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards.” EITF 06-11 requires that the tax benefit related to dividend equivalents paid on restricted stock units, which are expected to vest, is recorded as an increase to additional paid-in capital. EITF 06-11 is to be applied prospectively for tax benefits on dividends declared in fiscal years beginning after December 15, 2007, and the Company expects to adopt the provisions of EITF 06-11 beginning in the first quarter of 2008. The Company is currently assessing the impact of EITF 06-11on the Company’s financial statements. Also in June 2007, the FASB ratified EITF 07-3, “Accounting for Nonrefundable Advance Payments for Goods or Services Received for Use in Future Research and Development Activities.” EITF 07-3 requires that nonrefundable advance payments for goods or services that will be used or rendered for future research and development activities be deferred and capitalized and recognized as an expense as the goods are delivered or the related services are performed. EITF 07-3 is effective, on a prospective basis, for fiscal years beginning after December 15, 2007 and the Company expects to adopt the provisions of EITF 07-3 beginning in the first quarter of 2008. The Company is currently assessing the impact of EITF 07-3 on the Company’s financial statements. NOTE 4:SEGMENT INFORMATION a.General: The Company and its subsidiaries operate primarily in three business segments and follow the requirements of SFAS No. 131. The Company’s reportable operating segments have been determined in accordance with the Company’s internal management structure, which is organized based on operating activities. The accounting policies of the operating segments are the same as those used by the Company in the preparation of its annual financial statement. The Company evaluates performance based upon two primary factors, one is the segment’s operating income and the other is the segment’s contribution to the Company’s future strategic growth. b.The following is information about reported segment revenues, income (losses) and total assets for the three and nine months ended September 30, 2007 and 2006: 10 Simulation and Training Battery and Power Systems Armor All Others Total Nine months ended September 30, 2007 Revenues from outside customers $ 17,836,204 $ 8,118,285 $ 14,056,525 $ – $ 40,011,014 Depreciation, amortization and impairment expenses (1) (1,225,971 ) (717,189 ) (413,093 ) (182,983 ) (2,539,236 ) Direct expenses (2) (14,750,941 ) (7,688,329 ) (12,995,643 ) (5,296,380 ) (40,731,293 ) Segment income (loss) $ 1,859,292 $ (287,233 ) $ 647,789 $ (5,479,363 ) (3,259,515 ) Financial expense (707,225 ) Loss from continuing operations $ (3,966,740 ) Segment assets (3), (4) $ 44,383,057 $ 19,725,033 $ 10,835,160 $ 2,148,703 $ 77,091,953 Nine months ended September 30, 2006 Revenues from outside customers $ 16,395,627 $ 5,943,319 $ 6,694,487 $ – $ 29,033,433 Depreciation, amortization and impairment expenses (1) (1,165,628 ) (701,026 ) (770,718 ) (185,537 ) (2,822,909 ) Direct expenses (2) (13,619,617 ) (6,219,157 ) (7,716,423 ) (5,315,593 ) (32,870,790 ) Segment income (loss) $ 1,610,382 $ (976,864 ) $ (1,792,654 ) $ (5,501,130 ) (6,660,266 ) Financial expense (6,833,740 ) Loss from continuing operations $ (13,494,006 ) Segment assets (3), (4) $ 45,022,403 $ 17,476,829 $ 9,562,793 $ 4,892,723 $ 76,954,748 Three months ended September 30, 2007 Revenues from outside customers $ 8,440,458 $ 3,033,757 $ 3,978,908 $ – $ 15,453,123 Depreciation, amortization and impairment expenses (1) (230,272 ) (237,402 ) (86,638 ) (64,805 ) (619,117 ) Direct expenses (2) (6,669,473 ) (2,969,914 ) (4,539,103 ) (1,358,053 ) (15,536,543 ) Segment income (loss) $ 1,540,713 $ (173,559 ) $ (646,833 ) $ (1,422,858 ) (702,537 ) Financial expense (80,412 ) Loss from continuing operations $ (782,949 ) Three months ended September 30, 2006 Revenues from outside customers $ 6,950,826 $ 1,802,665 $ 3,969,195 $ – $ 12,722,686 Depreciation, amortization and impairment expenses (1) (386,647 ) (234,588 ) (173,807 ) (57,944 ) (852,986 ) Direct expenses (2) (5,236,307 ) (1,989,037 ) (3,593,301 ) (1,741,334 ) (12,559,979 ) Segment income (loss) $ 1,327,872 $ (420,960 ) $ 202,087 $ (1,799,278 ) (690,279 ) Financial expense (374,944 ) Loss from continuing operations $ (1,065,223 ) (1) Includes depreciation of property and equipment, amortization expenses of intangible assets and impairment of goodwill and other intangible assets. (2) Including, inter alia, sales and marketing, general and administrative and tax expenses. (3) Consisting of all assets. (4) Out of those amounts, goodwill in our Simulation and Training, Battery and Power Systems and Armor Divisions stood at $24,235,419, $5,485,923 and $1,084,946, respectively, as of September 30, 2007 and $24,195,419, $5,316,320 and $1,048,902, respectively, as of September 30, 2006. NOTE 5:CONVERTIBLE NOTES, DETACHABLE WARRANTS AND LONG TERM DEBT a.Senior Secured Convertible Notes due March 31, 2008: Pursuant to the terms of a Securities Purchase Agreement dated September 29, 2005 (the “Purchase Agreement”) by and between the Company and certain institutional investors, the 11 Company issued and sold to the investors an aggregate of $17.5 million principal amount of senior secured notes (“Notes”) having a final maturity date of March 31, 2008. Under the terms of the Purchase Agreement, the Company granted the investors (i) a second position security interest in the stock of MDT Armor Corporation, IES Interactive Training, Inc. and M.D.T. Protective Industries, Ltd. (junior to the security interest of the holders of the Company’s 8% secured convertible debentures due September 30, 2006, since terminated) and in the assets of FAAC Incorporated (junior to a bank that extends to FAAC Incorporated a $6 million line of credit) and in any stock that the Company acquires in future acquisitions, and (ii) a first position security interest in the assets of all of the Company’s other active United States subsidiaries. The Company’s active United States subsidiaries are also acting as guarantors of the Company’s obligations under the Notes. As of July 31, 2007, these convertible notes had been repaid in full. In connection with these convertible notes, the Company recognized financial expenses of $422,034 with respect to assigning fair value to the warrants issued to the holders of the convertible debenture. During the three and nine months ended September 30, 2007, the Company recorded an expense of approximately $1,000 and $17,000, respectively, which was attributable to amortization of the beneficial conversion feature of the convertible notes over their term. These expenses were included in the financial expenses. b.Mortgage Note, Auburn, Alabama: In March 2007, the Company purchased 16,700 square feet of space in Auburn, Alabama for approximately $1.1 million pursuant to a seller-financed secured purchase money mortgage. Half the mortgage is payable over ten years in equal monthly installments based on a 20-year amortization of the full principal amount, and the remaining half is payable at the end of ten years in a balloon payment. The note requires a payment (principal and interest) of approximately $9,300 per month at an interest rate of 8% per annum. The balance of this note is shown in the short and long term sections of the balance sheet. NOTE 6:INCOME TAXES As highlighted in Note 3 above, the Company adopted the provisions of FIN 48 on January 1, 2007. As a result of the implementation of FIN 48, the Company did not record a liability for unrecognized tax positions. The adoption of FIN 48 did not impact the Company’s financial condition, results of operations or cash flows. At December 31, 2006, the Company had net deferred tax assets of $39.5 million. The deferred tax assets are primarily composed of federal, state and foreign tax net operating loss (“NOL”) carryforwards. Due to uncertainties surrounding the Company’s ability to generate future taxable income to realize these assets, a full valuation has been established to offset its net deferred tax asset. Additionally, the future utilization of the Company’s NOL carryforwards to offset future taxable income may be subject to a substantial annual limitation as a result of ownership changes that may have occurred previously or that could occur in the future. The Company has not yet determined whether such an ownership 12 change has occurred. However, the Company plans to complete a Section 382 analysis regarding the limitation of the net operating losses. When this project is completed, the Company plans to update the unrecognized tax benefits under FIN 48. Therefore, the Company expects that the unrecognized tax benefits may change within 12 months of this reporting date. At this time, the Company cannot estimate how much the unrecognized tax benefits may change. Any carryforwards that will expire prior to utilization as a result of such limitations will be removed from deferred tax assets with a corresponding reduction of the valuation allowance. Due to the existence of the valuation allowance, future changes in our unrecognized tax benefits will not impact the Company’s effective tax rate. At least three years of the Company’s federal returns are still open for examination, so it is possible that the amount of this liability could change in future accounting periods. The Company files income tax returns, including returns for its subsidiaries, with federal, state, local and foreign jurisdictions. The Company is no longer subject to IRS examination for periods prior to 2002, although carryforward losses that were generated prior to 2002 may still be adjusted by the IRS if they are used in a future period. Additionally, the Company is no longer subject to examination in Israel for periods prior to 2002. On July 12, 2007, the Governor of Michigan signed into law the Michigan Business Tax (MBT), which will be effective January 1, 2008. This replaces the Michigan Single Business Tax. The Company has assessed the impact of the MBT on the Company’s financial position and determined the net impact to be immaterial. Interest and penalties, when accrued, relating to income tax liabilities are included in income tax expense. As of September 30, 2007, the Company had not accrued any interest or penalties relating to income taxes. NOTE 7:COMPREHENSIVE LOSS Comprehensive loss for the nine and three months ended September 30, 2007 and 2006 is summarized below: Nine Months Ended September 30, Three Months Ended September 30, 2007 2006 2007 2006 Net loss $ (3,966,740 ) $ (13,928,191 ) $ (782,949 ) $ (1,065,223 ) Foreign currency translation 92,396 705,013 299,287 323,612 Total comprehensive loss $ (3,874,344 ) $ (13,223,178 ) $ (463,662 ) $ (741,611 ) NOTE 8:GOODWILL AND OTHER INTANGIBLE ASSETS The changes in goodwill for the three and nine months ended September 30, 2007 relate to foreign currency translation adjustments. NOTE 9:STOCKHOLDERS’ EQUITY On August 16, 2007, pursuant to resolution of the Company’s Board of Directors and in accordance with the provisions of Section 243(a) of the Delaware General Corporation Law, the Company retired its 39,666 shares of treasury stock.
